CHIEF JUSTICE COFER
delivered the opinion of the court.
The appellee brought this action against W. L. Weller-s' Son as makers, and the appellant, James Callahan, as indorser of a negotiable note.
It was alleged in the original petition that, before the-maturity of the note, Callahan indorsed it to the appellee; that the bank discounted it for him; that it was duly presented at maturity at the Bank of Kentucky, where it was--payable, and payment demanded and refused, and regularly protested, and notice thereof given to Callahan.
Callahan denied that he indorsed the note to the appellee, ®r that it discounted it for him-. He also denied protest and notice.
In an amended petition, the appellee alleged that “ Callahan wrote his name across the back of the note, and handed it back to W. L. Weller & Son, and the note was discounted at plaintiff’s bank by W. L. Weller & Son, and the proceeds of said note was carried to the credit of W. L. Weller & Son.”
The law and facts were submitted to the court, and judgment was rendered for the plaintiff against Callahan. From that judgment he appeals, and assigns eighteen errors, the most -of which are mere heads of arguments in support of the counsel’s theory of the case, and, obscure rather than elucidate the real questions involved.
*606When the original and amended petitions are considered together, the allegations are, in substance, these: That Weller & Son made a negotiable note payable to Callahan; that Callahan indorsed his name on the back of the note and returned it to them, and that they presented it to the appellee, and had it discounted for their own benefit.
Can the ■ bank recover against Callahan on these facts alone ?
We think not.
The note upon its face imported an indebtedness of the makers to Callahan, but being in the makers’ hands, it did not import an obligation at all. Callahan’s indorsement on the back of the note showed that it had been in his hands, but how or for what purpose it came again into the hands of the makers did not appear. The most reasonable conclusion is, we admit, that he indorsed it for their accommodation.This, however, is a mere .inference of fact, and not a presumption of law. The presumption of law is that it was paid, and the liability of the indorser, if any had ever existed, was extinguished. (Long & Roberts v. Bank of Cynthiana, 1 Litt., 290; Beebe v. Real Estate Bank, 4 Ark., 546; Bank v. Hammet, 50 N. Y., 158.)
There is nothing inconsistent with this conclusion in Woolfolk v. Bank of America (10 Bush, 504), Young v. Harris (14 B. Mon., 536), or Rogers v. Poston (1 Met., 643).
In each of these cases it distinctly appeared that the paper in contest was indorsed for the accommodation of the person by whom it was delivered to the holder. That fact being established, no doubt could exist as to the liability of those who had indorsed the paper and delivered it to the person intended to be accommodated, to be used by him to raise money or to take up his outstanding Obligation. But the *607fact that it was indorsed’for accommodation must appear by appropriate allegation, and' without such allegation no cause of action can be shown, and the defect will not be cured by verdict.
That Callahan indorsed for the accommodation of Weller & Son, the note having been discounted for them, was the very foundation of the appellee’s case. Unless that be shown, his- obligation created by the indorsement appears to have been extinguished before the time at which the bank received the note, and it can no more recover without showing some fact to rebut the legal presumption arising from the possession of the note by the makers than if his name had not appeared on the note at all.
We perceive no valid objection to the demand, protest, or notice; but for the reasons indicated the judgment is reversed, and,cause remanded for further proper proceedings.